DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, with claims 1-13 readable thereon in the reply filed on August 26, 2022 is acknowledged.

 Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 9, at line 1: 
This application is in condition for allowance except for the presence of claims 1-13 directed to inventions (OR species) non-elected without traverse. Accordingly, claims 14-20 have been cancelled.

Allowable Subject Matter
4.	Claims 1-13 are allowed.
5.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1 and 8, the closest reference to Li et al. (Pub No. 20150109661) disclose the REFLECTOR BASED ON A DIRECTIONALLY COUPLED OPTICAL LOOP. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1 and 8.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “an optical feedback photonic chip affixed on the substrate, optically coupled to the gain chip, and configured to output a light beam, which has a narrow linewidth around a resonant frequency of the optical feedback photonic chip, to the gain chip, the optical feedback photonic chip including: first and second optical gratings; a first multimode interferometer (MMI) and a second MMI optically coupled with a respective end of the first and second optical gratings; a third MMI configured to output two light beams to the first and second MMIs, respectively, through a respective waveguide, wherein, based on receiving a respective one of the two light beams, the first MMI outputs two light beams to its respective end of the first and second optical gratings and the second MMI outputs two light beams to its respective end of the first and second optical gratings, wherein the first and second optical gratings output second and third light beams, wherein the second light beam, of which a linewidth is narrower than a linewidth of the third light beam, is directed to the third MMI, and Page 20 of 25Patent Application Attorney Docket No. PS-2019-099 (1475-68) wherein an output port of the third MMI is configured to direct the second light beam to the gain chip”.
Regarding claim 8,
None of the cited prior arts discloses the claimed structural combination of independent claim 8, in particular having the limitation of “an optical feedback photonic chip affixed on the substrate, optically coupled to the gain chip, and configured to output light beam, which has a narrow linewidth around a resonant frequency of the optical feedback photonic chip, to the gain chip, the optical feedback photonic chip including: an optical grating; and a multimode interferometer (MMI) configured to output two light beams to each end of the optical grating through a respective waveguide, wherein the optical grating outputs second and third light beams, wherein the second light beam, of which a linewidth is narrower than a linewidth of the third light beam, is directed throughout the multimode interferometer, and wherein an output port of the MMI is configured to direct the second light beam to the gain chip”.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828